FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 PEGGY CULP
                                                                                     CLERK

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
                                                                                   P. O. Box 9540
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                        79105-9540

                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                                                                 (806) 342-2650
       Justice                   Amarillo, Texas 79101-2449
                                 www.7thcoa.courts.state.tx.us

                                        May 23, 2014

Colby Rideout                                   Leigh W. Davis
Assistant Criminal District Attorney            Attorney at Law
401 W. Belknap                                  1901 Central Drive, Suite 708 LB 57
Fort Worth, TX 76196-0201                       Bedford, TX 76021
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-13-00232-CR, 07-13-00233-CR
          Trial Court Case Number: 0861282D, 0569309D

Style: Steve Herbert Speckman
       v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Peggy Culp
                                                   PEGGY CULP, CLERK

 xc:       Honorable David Scott Wisch (DELIVERED VIA E-MAIL)
           Thomas A. Wilder (DELIVERED VIA E-MAIL)